Exhibit 10.1

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
November 5, 2018 (the “Effective Date”), between GENERAC POWER SYSTEMS, INC.
(the “Company”) and Aaron Jagdfeld (“Executive”).

 

RECITALS:

 

WHEREAS, the Company and Executive are party to that certain Employment
Agreement dated as of November 10, 2006, which was subsequently amended and
restated as of January 14, 2010 and as of November 5, 2015; and

 

WHEREAS, the Company desires that Executive continue his service to the Company
pursuant to the terms hereinafter set forth, and Executive desires to continue
to serve the Company in accordance with such terms.

 

NOW THEREFORE, in consideration of the promises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                       Employment.

 

(a)                                  Executive shall be employed by the Company
and shall have the titles of President and Chief Executive Officer of the
Company and President and Chief Executive Officer of Generac Holdings Inc.
(“Holdings”). Executive shall report directly to the Board of Directors of
Holdings (the “Board”) and shall have such authority, duties and
responsibilities as are commensurate with Executive’s position.  Executive shall
devote substantially all of his professional time to the Company in performing
such duties and responsibilities.

 

(b)                                 Executive shall perform substantially all of
his duties under this Agreement at the Company’s Waukesha, Wisconsin office.  In
addition to the duties described in Section l(a) hereof, Executive may be
appointed as a director of the Company or its parent entities.  Such additional
positions shall be performed, and appointments accepted by Executive, without
additional compensation or remuneration.

 

(c)                                  The Executive acknowledges and agrees that
he owes a fiduciary duty of loyalty to the Company to discharge his duties and
otherwise act in a manner consistent with the best interests of the Company and
its parent entities.  During the Employment Period (as defined hereinafter),
except with the prior consent of the Board (excluding the Executive if he should
be a member of the Board at the time of such determination), the Executive shall
devote his best efforts and substantially all of his working time, attention and
energies to the performance of his duties and responsibilities under this
Agreement (except for vacations to which he is entitled pursuant to
Section 3(e) hereof and except for illness or incapacity).

 

2.                                       Term of Employment.  The term of this
Agreement shall commence on the Effective Date hereof and shall continue until
the third (3rd) anniversary of the Effective Date, unless terminated earlier as
hereinafter provided (the “Initial Employment Period”). Following a Change in
Control (as defined in the Company’s Executive Change in Control Policy), the
Initial Employment Period (or any Renewal Period (as defined below), if
applicable) shall automatically be renewed for the period ending on the later of
(y) the last day of the Initial Employment Period, and (z) the expiration of the
Protection Period (as defined in the Company’s Executive Change in Control
Policy) (the “CIC Renewal Period”). This Agreement shall be automatically
renewed for successive one (1) year terms thereafter (each a “Renewal Period”)
unless and until either party provides the other party with written notice of
non-renewal at least ninety (90) days prior to the end of the Initial Employment
Period, the CIC Renewal Period, or a Renewal Period. The Initial Employment
Period together with any applicable CIC Renewal Period or Renewal Period shall
collectively be referred to as the “Employment Period.” 

 

 

--------------------------------------------------------------------------------

 

 

3.                                       Base Salary and Benefits.

 

(a)                                  Base Salary.  Commencing as of the
Effective Date, and thereafter during the Employment Period, Executive’s base
salary shall be $870,000 per annum, which amount may, but shall not be required
to be, increased by the Compensation Committee of the Board (or, if no such
committee exists, the Board) from time to time in accordance with the
compensation policies and practices of the Company, or decreased as part of
across the board reductions affecting all executive officers of the Company (as
so adjusted from time to time, the “Base Salary”). The Base Salary shall be
payable in regular installments in accordance with the Company’s standard
payroll practices and shall be subject to customary withholding.

 

(b)                                Business Expenses.  Upon presentation of
receipts or other appropriate documentation therefor, the Company shall
reimburse Executive for all reasonable expenses incurred by him during the
Employment Period in the course of performing his duties under this Agreement,
to the extent consistent with the Company’s policies in effect from time to time
with respect to travel, entertainment and other business expenses.

 

(c)                                  Employee Benefits.  Except as otherwise set
forth herein, Executive shall be entitled to participate in any employee benefit
plan or program of the Company on a basis comparable to other executive officers
of the Company.

 

(d)                               Annual Bonus.  Commencing on the Effective
Date, Executive shall be eligible, during the Employment Period, to receive an
annual bonus (the “Annual Bonus”) based on such criteria as is determined in
accordance with the Company’s annual incentive bonus plan. Executive’s target
Annual Bonus shall be equal to 112.5% of Base Salary.

 

(e)                                  Vacation.  Executive shall accrue vacation
time during the Employment Period in accordance with the Company’s applicable
vacation guidelines and schedule. Executive shall also be entitled to all paid
holidays given by the Company to its executive officers.

 

4.                                       Termination.

 

(a)                                  Termination Rights.  Executive’s employment
hereunder may be terminated upon the occurrence of any of the following events
and/or for the following reasons:

 

(i)                                Death of Executive.  Executive’s employment
hereunder shall terminate upon his death.

 

(ii)                             Disability of Executive.  The Company shall
have the right to terminate Executive’s employment hereunder if the Executive is
or becomes Disabled (as defined below) during the Employment Period, shall be
absent from his duties with the Company on a full time basis for one hundred
eighty (180) days within a one-year period, and, within thirty (30) days after
delivery of Notice of Termination by the Company, the Executive shall not have
returned to the performance of his duties hereunder on a full time basis.  For
purposes of this Agreement, “Disabled” shall mean:  (A) that Executive qualifies
for benefits due to total disability on the part of the Executive under the
Company’s long-term disability plan, as in effect from time to time; or (B) in
the event that the Company has no such long-term disability plan in effect on
any date of determination, that Executive is unable, as a result of a medically
determinable physical or mental illness, to perform the duties and services of
his position.

 

(iii)                             Cause.  The Company shall have the right to
terminate Executive’s employment for Cause. For purposes of this Agreement,
“Cause” shall mean:

 

 

--------------------------------------------------------------------------------

 

 

(A)                              the willful and continued failure by Executive
substantially to perform his duties hereunder (other than such failure resulting
from his becoming Disabled), after a written demand for substantial performance
is delivered to Executive that specifically identifies the manner in which
Executive has not substantially performed his duties, and Executive has not
remedied such failure within a reasonable time after receipt of such written
notice; for purposes of this paragraph, no act, or failure to act, on
Executive’s part will be deemed “willful” unless done, or omitted to be done, by
Executive not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company;

 

(B)                                Executive’s gross negligence or willful
misconduct in the performance of his duties as an employee of the Company;

 

(C)                                Executive’s commission of fraud,
embezzlement, misappropriation of funds, breach of fiduciary duty or a material
act of dishonesty against the Company;

 

(D)     Executive’s gross negligence or willful misconduct deemed a material
violation of a Company policy;

 

(E)                               the indictment of Executive for a felony; or

 

(F)                                 the drug addiction, habitual intoxication,
or violation of the Company’s Code of Ethics and Business Conduct and/or
Supplemental Code of Ethics and Business Conduct by Executive that adversely
affects Executive’s job performance and duties hereunder, or the reputation or
best interests of the Company.

 

(iv)                             Good Reason.  The Executive shall have the
right, after providing prior written notice of at least ninety (90) days and the
Company failing to cure the basis identified in such notice, to terminate his
employment with the Company for Good Reason.  For purposes of this Agreement,
“Good Reason” shall mean:

 

(A)                              a reduction, in excess of five percent (5%), of
Executive’s Base Salary as in effect from time to time or target Annual Bonus
opportunity, excluding across the board reductions affecting all executive
officers of the Company;

 

(B)                                a material diminution in Executive’s duties
or responsibilities; provided however, notwithstanding the foregoing, a material
diminution of the Executive’s duties shall not be deemed to have occurred,
solely in the event of Executive’s removal as Chairman of the Company’s Board of
Directors (“Board”), if (i) the Executive continues to serve as a Director on
the Board after such removal as Chairman, and (ii) any replacement or successor
to the Executive appointed or elected by the Board to serve as Chairman is
bestowed with the title of “Non-Executive Chairman”;

 

(C)                                a failure of the Company to make available to
Executive the type of employee benefits which are available to Executive as of
the Effective Date;

 

(D)                               a requirement by the Company that Executive be
based in an office that is located more than fifty (50) miles from Executive’s
principal place of employment as of the Effective Date; or

 

(E)                                 a material breach of any material term or
condition of this Agreement by the Company not cured within twenty (20) days
after written notice to the Company delivered within ninety (90) days of the
occurrence of such breach and in accordance with Section 9 hereof.

 

(v)                             Without Cause or Good Reason.  The Company shall
have the right to terminate Executive’s employment hereunder without Cause and
the Executive shall have the right to terminate his employment with the Company
without Good Reason. If the Company elects not to extend the Employment Period
in accordance with Section 2 hereof, such termination shall be deemed to be a
termination by the Company without Cause and shall be treated as such for
purposes of this agreement, including Section 5(d) hereof.  If Executive elects
not to extend the Employment Period in accordance with Section 2 hereof, such
termination shall be deemed to be a termination by Executive without Good Reason
and shall be treated as such for purposes of this agreement, including
Section 5(c) hereof.

 

 

--------------------------------------------------------------------------------

 

 

(b)                             Notice of Termination.  Any termination of
Executive’s employment pursuant to any of Sections 4(a)(ii)-(v) above shall be
communicated by written “Notice of Termination” to the non-terminating party
delivered in accordance with Section 10 below. For purposes of this Agreement,
“Notice of Termination” shall mean a notice by a terminating party which shall
indicate the specific termination provision hereunder pursuant to which
Executive’s employment is being terminated.

 

(c)                              Termination Date.  In connection with any
termination of Executive’s employment pursuant to any of Sections
4(a)(i)-(v) above, Executive’s employment with the Company shall terminate on
the Termination Date.  For purposes of this Agreement, “Termination Date” shall
mean (i) if Executive’s employment is terminated due to his death, the date of
his death, (ii) if Executive’s employment is terminated because Executive is or
becomes Disabled, the date specified by the Company in the related Notice of
Termination (which shall, in no event, be less than thirty (30) days after
delivery of such Notice of Termination), (iii) if Executive terminates his
employment without Good Reason, thirty (30) days following the date on which a
Notice of Termination is given or such earlier date as is determined by the
Company, and (iv) if Executive’s employment is terminated for any other reason,
the date on which a Notice of Termination is given or any later date (within
thirty (30) days after the giving of such notice) set forth in the related
Notice of Termination.

 

5.                                       Effect of Termination.

 

(a)                                 Death of Executive.  Upon termination of
Executive’s employment due to the death of Executive during the Employment
Period, Executive’s surviving spouse and dependents or, if none, his estate,
shall be entitled to receive from the Company (i) any accrued but unpaid Base
Salary and vacation pay through the Termination Date, payable within thirty (30)
days following such Termination Date (the “Accrued Obligations”) and (ii) any
earned Annual Bonus for the fiscal year during which the Termination Date
occurred (and the Annual Bonus for the prior fiscal year, if earned but not yet
paid), payable in accordance with the Company’s usual bonus payment schedule. 
In addition, Executive’s surviving spouse and dependents shall be entitled to
continued participation in the Company’s medical, hospitalization, dental, and
life insurance programs in which Executive participated immediately prior to the
Termination Date (collectively, “Continued Benefits”) at the Company’s expense
for a period of eighteen (18) months following such Termination Date.

 

(b)                                Disability of Executive.  In the event of
termination of Executive’s employment due to the Executive being or becoming
Disabled, Executive shall be entitled to receive from the Company (i) the
Accrued Obligations, which shall be paid within thirty (30) days following such
Termination Date and (ii) any earned Annual Bonus for the fiscal year during
which the Termination Date occurred (and the Annual Bonus for the prior fiscal
year, if earned but not yet paid), payable in accordance with the Company’s
usual bonus payment schedule.  In addition, Executive shall be entitled to
continue to receive installments of Executive’s then current Base Salary and
Continued Benefits at the Company’s expense from the Termination Date until the
later to occur of (A) the six (6) month anniversary thereof and (B) the date on
which Executive becomes entitled to long-term disability benefits under the
applicable plan or program of the Company, which shall be payable (in the case
of Base Salary) or provided (in the case of Continued Benefits) in accordance
with the usual payroll and benefits policies of the Company.

 

(c)                           Termination for Cause; Termination without Good
Reason.  Upon the termination of Executive’s employment either by the Company
for Cause, or by Executive without Good Reason, the Company shall pay to
Executive (i) the Accrued Obligations within thirty (30) days following such
Termination Date and (ii) any earned Annual Bonus for the fiscal year during
which the Termination Date occurred (and the Annual Bonus for the prior fiscal
year, if earned but not yet paid), payable in accordance with the Company’s
usual bonus payment schedule.  Payments made pursuant to clause (ii) directly
above shall be subject to Executive executing an effective general release and
waiver of all claims against the Company, it Affiliates, and their respective
officers and directors substantially in the form attached hereto as Exhibit A
(the “Release”) within sixty (60) days following the Termination Date and
Executive’s continued compliance with the Confidentiality, Non-Competition and
Intellectual Property Agreement (as defined below).

 

 

--------------------------------------------------------------------------------

 

 

(d)                                 Termination without Cause; Termination for
Good Reason.  Upon the termination of Executive’s employment either by Executive
with Good Reason, or by the Company without Cause, Executive shall be entitled
to receive from the Company (i) the Accrued Obligations, which shall be paid
within thirty (30) days following such Termination Date, (ii) any earned Annual
Bonus for the fiscal year during which the Termination Date occurred (and the
Annual Bonus for the prior fiscal year, if earned but not yet paid), payable in
accordance with the Company’s usual bonus payment schedule, (iii) continued
payment of Executive’s Base Salary for a period of twenty-four (24) months
commencing on the Termination Date, payable in accordance with the standard
payroll practices of the Company, and (iv) an amount equal to two (2) times
Executive’s target Annual Bonus for the year during which the Termination Date
occurred, payable in equal installments over a period of twenty-four (24) months
commencing on the Termination Date and in accordance with the standard payroll
practices of the Company. In addition, Company shall maintain the Continued
Benefits in full force and effect, for the continued benefit of Executive, his
spouse and his dependents for a period of twenty-four (24) months commencing on
the Termination Date, and Executive shall be entitled to full COBRA rights
following the termination of such Continued Benefits. If Executive elects to
utilize rights under COBRA after the Termination Date, Executive shall be
responsible for all premiums in respect thereof, as permitted by law. Payments
made pursuant to clause (ii) and (iii) directly above shall be subject to
Executive executing an effective Release within sixty (60) days following the
Termination Date and Executive’s continued compliance with the Non-Competition
Agreement (as defined below). Notwithstanding the foregoing, in the event that
any Continued Benefits are prohibited by the terms of such programs or by
applicable law, the Company shall reimburse Executive (or his surviving spouse
and dependents if applicable) for the cost of obtaining comparable coverage.

 

(e)                              Interaction with Other Agreements.  If
Executive is eligible to receive termination payments and benefits under the
terms of a severance agreement between Executive and the Company, Executive
shall not be eligible to receive any termination payments or benefits under the
terms of Section 5(d) hereof.

 

6.                                  Confidentiality, Non-Compete,
Non-Solicit/Hire and Intellectual Property Agreement. Company and Executive
previously entered into a confidentiality, non-competition and intellectual
property agreement, dated November 5, 2015, which agreement is attached hereto
as Exhibit B, is hereby incorporated herein by reference, and shall remain in
full force and effect following the execution of this Agreement (the
“Confidentiality, Non-Competition and Intellectual Property Agreement”).

 

7.                                Executive’s Representations.  Executive hereby
represents and warrants to the Company that (i) the execution, delivery and
performance of this Agreement by Executive do not and will not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by which he is bound,
and (ii) upon the execution and delivery of this Agreement by the parties, this
Agreement will be the valid and binding obligation of Executive, enforceable in
accordance with its terms, except to the extent the enforceability thereof may
be limited by bankruptcy laws, insolvency laws, reorganization laws or other
laws affecting creditors’ rights generally or by general equitable principles,
Executive hereby acknowledges and represents that he has had the opportunity to
consult with independent legal counsel regarding his rights and obligations
under this Agreement and that he fully understands the terms and conditions
contained herein.

 

8.                                   Indemnification.  Subject to applicable
law, Executive shall be entitled to the benefit of such indemnification rights
as may from time to time exist under the terms of the Company’s organizational
documents and to such liability insurance as the Company may purchase for its
executive officers from time to time.

 

 

--------------------------------------------------------------------------------

 

 

9.                                      Notices.  Any notice provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
if delivered personally (whether by overnight courier or otherwise) with receipt
acknowledged or sent by registered or certified mail or equivalent, if
available, postage prepaid, or by fax (which shall be confirmed by a writing
sent by registered or certified mail or equivalent on the same day that such fax
was sent), addressed to the parties at the following addresses or to such other
address as such party shall hereafter specify by notice to the other:

 

Notices to the Company:

 

Generac Power Systems, Inc.

P.O. Box 295

Waukesha, WI 53187

Attention: Chief Financial Officer and Chairman of the Audit Committee

 

If to the Executive, to him at his most recent address in the Company’s records.

 

10.                                 Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

11.                              Complete Agreement.  This Agreement, together
with any other agreements referred to herein (and any exhibits, schedules or
other documents referred to herein or therein) constitutes the complete
agreement and understanding among the parties and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, whether in term sheets, presentations or otherwise, relating to
the subject matter hereof.

 

12.                                 No Strict Construction.  The language used
in this Agreement shall be deemed to be the language chosen by the parties
hereto to express their mutual intent, and no rule of strict construction shall
be applied against any party.

 

13.                                 Counterparts.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

14.                                 Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive,
the Company and their respective heirs, successors and assigns, except that
Executive may not assign his rights or delegate his obligations hereunder
without the prior written consent of the Company.

 

15.                                 Choice of Law.  All issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Wisconsin without giving effect to any choice of law or conflict of
law rules or provisions that would cause the application of the laws of any
jurisdiction other than the State of Wisconsin.

 

16.                                 Amendment and Waiver.  The provisions of
this Agreement may be amended or waived only with the prior written consent of
the Company and Executive, and no course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.

 

17.                               Arbitration.  Any controversy or claim arising
out of or relating to this Agreement, the making, interpretation or the breach
thereof shall be settled by arbitration in Milwaukee, Wisconsin in accordance
with the rules and procedures of the Employment Dispute Resolution Rules of the
American Arbitration Association then in effect.

 

 

--------------------------------------------------------------------------------

 

 

18.                                 Legal Fees and Expenses.  The Company agrees
to pay, as incurred, to the full extent permitted by law, all reasonable legal
fees and expenses which Executive may reasonably incur in connection with the
negotiation and documentation of the arrangements set forth herein.

 

19.                                 Tax Withholding.  The parties agree to treat
all amounts paid to Executive hereunder as compensation for services.
Accordingly, the Company may withhold from any amount payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

20.                                 Section 409A Compliance.

 

(a)                                  Six Month Delay for Specified
Employees.  If any payment, compensation or other benefit provided to Executive
in connection with his employment termination is determined, in whole or in
part, to constitute “nonqualified deferred compensation” within the meaning of
Section 409A and Executive is a specified employee as defined in
Section 409A(2)(B)(i), no part of such payments shall be paid before the day
that is six (6) months plus one (1) day after Executive’s Termination Date (the
“New Payment Date”). The aggregate of any payments that otherwise would have
been paid to Executive during the period between the date of termination and the
New Payment Date shall be paid to Executive in a lump sum on such New Payment
Date.  Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement. Notwithstanding the foregoing, to the extent that the foregoing
applies to the provision of any ongoing welfare benefits to the Executive that
would not be required to be delayed if the premiums therefor were paid by
Executive, Executive shall pay the full cost of premiums for such welfare
benefits during the six-month period and the Company shall pay the Executive an
amount equal to the amount of such premiums paid by Executive during such
six-month period promptly after its conclusion.

 

(b)                                 Compliance.  The intent of the parties is
that payments and benefits under this Agreement comply with Section 409A of the
Code and, accordingly, to the maximum extent permitted, the Agreement shall be
interpreted to be in compliance therewith.  The Parties acknowledge and agree
that the interpretation of Section 409A and its application to the terms of this
Agreement is uncertain and may be subject to change as additional guidance and
interpretations become available. Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to Executive
that would be deemed to constitute “nonqualified deferred compensation” within
the meaning of Section 409A are intended to comply with Section 409A. If,
however, any such benefit or payment is deemed to not comply with Section 409A,
the Company and Executive agree to renegotiate in good faith any such benefit or
payment (including, without limitation, as to the timing of any severance
payments payable hereof) so that either (i) Section 409A will not apply or
(ii) compliance with Section 409A will be achieved; provided, however, that any
resulting renegotiated terms shall provide to Executive the after-tax economic
equivalent of what otherwise has been provided to Executive pursuant to the
terms of this Agreement, and provided further, that any deferral of payments or
other benefits shall be only for such time period as may be required to comply
with Section 409A. In no event whatsoever shall the Company be liable for any
tax, interest or penalties that may be imposed on Executive by Section 409A of
the Code or any damages for failing to comply with Section 409A.

 

(c)                                  Termination as a Separation from
Service.  A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment until such termination is also a “separation from service” within the
meaning of Section 409A and for purposes of any such provision of this
Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from service.

  

 

--------------------------------------------------------------------------------

 

 

(d)                                 Payments for Reimbursements and In-Kind
Benefits.  All reimbursements for costs and expenses under this Agreement shall
be paid in no event later than the end of the calendar year following the
calendar year in which the Executive incurs such expense.  With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year, provided, however, that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

 

(e)                                  Payments within Specified Number of
Days.  Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(f)                                    Installments as Separate Payment.  If
under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day written above.

 

 

GENERAC POWER SYSTEMS, INC.

 

 

 

/s/ York A. Ragen

 

Name: York A. Ragen

 

Title: CFO

 

 

 

EXECUTIVE:

 

 

 

/s/ Aaron Jagdfeld

 

Name: Aaron Jagdfeld

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

RELEASE OF CLAIMS

 

A release is required as a condition for receiving the benefits described in
Section 5 of the Amended and Restated Employment Agreement between GENERAC POWER
SYSTEMS, INC. (the “Company”) and Aaron Jagdfeld (“Executive”) dated
                       (the “Employment Agreement”); thus, by executing this
release (“Release”), you have advised us that you hold no claims against the
Company, its predecessors, successors or assigns, affiliates, shareholders or
members and each of their respective officers, directors, agents and employees
(collectively, the “Releasees”), and by execution of this Release you agree to
waive and release any such claims, except relating to any compensation,
severance pay and benefits described in the Employment Agreement.

 

You understand and agree that this Release will extend to all claims, demands,
liabilities and causes of action of every kind, nature and description
whatsoever, whether known, unknown or suspected to exist, which you ever had or
may now have against the Releasees in your capacity as an employee of the
Company, including, without limitation, any claims, demands, liabilities and
causes of action arising from your employment with the Releasees and the
termination of that employment, including any claims for severance or vacation
pay, business expenses, and/or pursuant to any federal, state, county, or local
employment laws, regulations, executive orders, or other requirements,
including, but not limited to, Title VII of the 1964 Civil Rights Act, the 1866
Civil Rights Act, the Age Discrimination in Employment Act as amended by the
Older Workers Benefit Protection Act, the Americans with Disabilities Act, the
Civil Rights Act of 1991, the Workers Adjustment and Retraining Notification Act
and any other local, state or federal fair employment laws, and any contract or
tort claims.

 

You understand and agree that this Release is intended to include all claims by
you or on your behalf alleging discrimination on the basis of race, sex,
religion, national origin, age, disability, marital status, or any other
protected status or involving any contract or tort claims based on your
termination from the Company. It is also acknowledged that your termination is
not in any way related to any work-related injury.

 

It also is understood and agreed that the remedy at law for breach of the
Employment Agreement and/or this Release shall be inadequate, and the Company
shall be entitled to injunctive relief in respect thereof.

 

Your ability to receive payments and benefits under the terms of the Employment
Agreement will remain open for a 21-day period after your Termination Date to
give you an opportunity to consider the effect of this Release. At your option,
you may elect to execute this Release on an earlier date.  Additionally, you
have seven days after the date you execute this Release to revoke it.  As a
result, this Release will not be effective until eight days after you execute
it.  We also want to advise you of your right to consult with legal counsel
prior to executing a copy of this Release.

 

Finally, this is to expressly acknowledge:

 

●                                        You understand that you are not waiving
any claims or rights that may arise after the date you execute this Release.

 

●                                        You understand and agree that the
compensation and benefits described in the Employment Agreement offer you
consideration greater than that to which you would otherwise be entitled.

 

 

 

--------------------------------------------------------------------------------

 

 

I hereby state that I have carefully read this Release and that I am signing
this Release knowingly and voluntarily with the full intent of releasing the
Releases from any and all claims, except as set forth herein. Further, if signed
prior to the completion of the 21 day review period, this is to acknowledge that
I knowingly and voluntarily signed this Release on an earlier date.

 

 

 

 

 

Date:

 

Aaron Jagdfeld:

 

SIGNATURE PAGE TO

A JAGDFELD RELEASE AGREEMENT

 

2

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit B

 

CONFIDENTIALITY, NON-COMPETITION AND INTELLECTUAL PROPERTY

AGREEMENT

 

CONFIDENTIALITY, NON-COMPETITION AND INTELLECTUAL PROPERTY AGREEMENT (this
“Agreement”), dated as of November 5, 2015, (the “Effective Date”), by and
between GENERAC POWER SYSTEMS, INC. (together with its successors, assigns and
affiliates, the “Company”) and Aaron Jagdfeld (“Executive”).

 

WHEREAS, Executive has entered into an amended and restated employment agreement
dated as of the date hereof with the Company (the “Employment Agreement”).  In
connection with his performance of his duties and obligations under the
Employment Agreement, Executive has and will receive specific confidential
information relating to the business of the Company, which confidential
information is necessary to enable Executive to perform Executive’s duties.
Executive will play a significant role in the development and management of the
businesses of the Company and has and will be entrusted with confidential
information relating to the Company and its customers, suppliers,
subcontractors, employees and others; and

 

WHEREAS, it is a condition to the execution of the Employment Agreement, dated
as of the date hereof, by and between Executive and the Company, that Executive
execute and deliver this Agreement simultaneously with the execution and
delivery of the Employment Agreement.

 

NOW, THEREFORE, it is mutually agreed as follows:

 

1.                                       Confidentiality.

 

(a)                                  Confidential Information.  In addition to
all duties of loyalty imposed on Executive by law, during the term of
Executive’s employment with the Company and thereafter, Executive shall maintain
Confidential Information in confidence and secrecy and shall not disclose
Confidential Information or use it for the benefit of any person or organization
(including Executive) other than the Company.

 

(b)                                 Trade Secrets.  During his employment with
the Company, Executive shall preserve and protect all Trade Secrets of the
Company from unauthorized use or disclosure; and after termination of such
employment, Executive shall not use or disclose any Trade Secret of the Company
for so long as that Trade Secret remains a Trade Secret.

 

(c)                                  Procedures.  In the event that Executive is
requested or required (by deposition, interrogatories, requests for information
or documents in legal proceedings, subpoenas, civil demand or similar process)
to disclose any Confidential Information or Trade Secrets, Executive will give
the Company prompt written notice of such request or requirement so that the
Company may seek an appropriate protective order or other remedy and/or waive
compliance with the provisions of this Agreement, and Executive will cooperate
with the Company’s efforts to obtain such protective order. In the event that
such protective order or other remedy is not obtained or the Company waives
compliance with the relevant provisions of this Agreement, Executive is
permitted to furnish that Confidential Information or Trade Secrets which is
legally required to be disclosed and will use his reasonable efforts to obtain
assurances that confidential treatment will be accorded to such information.

 

 

 

--------------------------------------------------------------------------------

 

 

 

As used in this Agreement, all capitalized terms used without definition shall
have the meanings ascribed to them in the Employment Agreement. In addition, the
following terms have the meanings set forth below:

 

“Competitive Business”  means any corporation, partnership, association, or
other person or entity, including but not limited to Executive, (i) which
competes directly, or is planning to compete directly, with the Company with
respect to the design, development, manufacture, remanufacture, assembly,
marketing, sales, or service of standby power products, or any other business of
the Company, that was within Executive’s management, operational, marketing,
purchasing or sales responsibility, including the responsibility of personnel
reporting directly to Executive, or about which Executive received any
Confidential Information or Trade Secrets at any time within eighteen (18)
months prior to termination of Executive’s employment with the Company, and
(ii) which engages or plans to engage in such competition in any state of the
United States in which the Company sold or distributed, or actively attempted to
sell or to distribute, such products within eighteen (18) months prior to
termination of Executive’s employment with the Company.

 

“Confidential Information”  shall mean information related to the Company’s
business, not generally known in the trade or industry, which Executive learns
or creates during the period of Executive’s employment with the Company, which
may include but is not limited to product specifications, manufacturing
procedures, methods, equipment, compositions, technology, formulas, know-how,
research and development programs, sales methods, customer lists, customer
usages and requirements, computer programs and other confidential technical or
business information and data. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of a disclosure by Executive in violation of this Agreement or
(ii) becomes available to Executive on a non-confidential basis from a source
other than the Company which is not prohibited from disclosing such information
to Executive by a legal, contractual or fiduciary obligation to the Company or
any other person.

 

“Goodwill”  means any tendency of customers, distributors, representatives,
employees, or federal, state, local or foreign governmental entities to continue
or renew any valuable business relationship with the Company, based in whole or
in part on past successful relationships with the Company or the lawful efforts
of the Company to foster such relationships, and in which Executive, or any
personnel reporting directly to Executive, actively participated at any time
within eighteen (18) months prior to termination of Executive’s employment with
the Company.

 

“Trade Secret(s)”  means information, including a formula, pattern, compilation,
program, device, method, technique or process, that derives independent economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by other persons who can obtain economic
value from its disclosure or use, and that is the subject of efforts to maintain
its secrecy that are reasonable under the circumstances.

 

(d)                              Return of Property.  Executive further agrees
to take all reasonable measures to prevent unauthorized persons or entities from
obtaining or using Confidential Information or Trade Secrets.  Promptly upon
termination of his employment with the Company, Executive agrees to deliver to
the Company all property and materials within Executive’s possession or control
which belong to the Company or which contain Confidential Information or Trade
Secrets.

 

2

 

 

--------------------------------------------------------------------------------

 

 

 

2.                                       Non-Competition; Non-Solicitation.

 

(a)                                     Non-Competition.  During the term of
Executive’s employment with the Company and for twenty-four (24) months
following the termination of such employment for any reason (the “Restricted
Period”), Executive shall not, directly or indirectly, participate in, consult
with, be employed by, or assist with the organization, planning, ownership,
financing, management, operation or control of any Competitive Business in any
capacity in which, in the absence of this Agreement, Confidential Information,
Trade Secrets or Goodwill of the Company would reasonably be considered useful.

 

(b)                               Non-Solicitation.  During the Restricted
Period, Executive shall not, directly or indirectly, on behalf of any
Competitive Business, either by himself or by providing substantial assistance
to others, solicit to terminate employment with the Company, or to accept or
begin employment with or service to any Competitive Business, any employee of
the Company whom Executive supervised or about whom Executive gained
Confidential Information at any time during the last eighteen (18) months of
Executive’s employment with the Company.

 

3.                                       No Right to Continued
Employment.  Nothing in this Agreement shall confer upon Executive any right to
continue in the employ of the Company or shall interfere with or restrict in any
way the rights of the Company, which, subject to the terms of the Employment
Agreement, are hereby reserved, to discharge Executive at any time for any
reason whatsoever, with or without Cause.

 

4.                                       No Conflicting Agreements.  Executive
warrants that Executive is not bound by the terms of a confidentiality
agreement, non-competition or other agreement with a third party that would
conflict with Executive’s obligations hereunder.

 

5.                                       Remedies.

 

(a)                                  In the event of breach or threatened breach
by Executive of any provision hereof, the Company shall be entitled to seek
temporary or preliminary injunctive relief or other equitable relief, without
the posting of any bond or other security.

 

(b)                                 The period of time during which the
restrictions set forth in Section 2 hereof will be in effect will be extended by
the length of time during which Executive is in breach of the terms of those
provisions as finally determined by an arbitrator or any court of competent
jurisdiction. 

 

6.                                 Successors and Assigns.  This Agreement shall
be binding upon Executive and Executive’s heirs, assigns and representatives and
inure to the benefit of the Company and its successors and assigns, including
without limitation any entity to which substantially all of the assets or the
business of the Company are sold or transferred. The obligations of Executive
are personal and shall not be assigned by Executive. 

 

7.                                    Severability.  It is expressly agreed that
if any restrictions set forth in this Agreement are found by any court having
jurisdiction to be unreasonable because they are too broad in any respect, then
and in each such case, the remaining provisions herein contained shall, to the
greatest extent permissible under applicable law, nevertheless, remain
effective, and this Agreement, or any portion hereof, shall, to the extent
permitted by applicable law, be considered to be amended, so as to be considered
reasonable and enforceable by such court, and the court

 

3

 

 

--------------------------------------------------------------------------------

 

 

 

shall specifically have the right to restrict the time period or the business or
geographical scope of such restrictions to any portion of the time period,
business or geographic areas to the extent the court deems such restriction to
be necessary to cause the covenants to be enforceable and, in such event, the
covenants shall be enforced to the extent so permitted and the remaining
provisions shall be unaffected thereby.  In such event, the parties hereto agree
to execute all documents necessary to evidence such amendment so as to eliminate
or modify any such unreasonable provision in order to carry out the intent of
this Agreement insofar as possible and to render this Agreement enforceable in
all respects as so modified. The covenants contained herein shall be construed
to extend to separate jurisdictions or sub-jurisdictions of the United States in
which the Company, during the term of Executive’s employment, have been or are
engaged in business, and to the extent that any such covenant shall be illegal
and/or unenforceable with respect to any jurisdiction, said covenant shall not
be affected thereby with respect to each other jurisdiction, such covenants with
respect to each jurisdiction being construed as severable and independent. The
restrictive covenant provisions of this Agreement shall govern to the extent
there is any conflict between their terms and the terms of any other agreement
or understanding with the Company.

 

8.                                       Notices.  Any notice required or
permitted to be given under this Agreement shall be in writing and be deemed
given when delivered by hand or received by registered or certified mail,
postage prepaid, or by nationally reorganized overnight courier service
addressed to the party to receive such notice at the following address or any
other address substituted therefor by notice pursuant to these provisions:

 

If to the Company:

 

Generac Power Systems, Inc.

P.O. Box 295

Waukesha, WI 53187

Attention: Chief Financial Officer and Chairman of the Audit Committee

 

If to the Executive, to her at her most recent address in the Company’s records.

 

9.                                    Amendment.  No provision of this Agreement
may be modified, amended, waived or discharged in any manner except by a written
instrument executed by the Company and Executive.

 

10.                                 Waiver.  The failure of the Company to
enforce at any time any of the provisions of this Agreement shall not be deemed
or construed to be a waiver of any such provision, nor in any way affect the
validity of this Agreement or any provision hereof or the right of the Company
to enforce thereafter each and every provision of this Agreement. No waiver of
any breach of any of the provisions of this Agreement by the Company shall be
effective unless set forth in a written instrument executed by the Company, and
no waiver of any such breach shall be construed or deemed to be a waiver of any
other or subsequent breach.

 

11.                               Applicable Law.  All issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Wisconsin without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of Wisconsin or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Wisconsin.

 

4

 

 

--------------------------------------------------------------------------------

 

 

 

12.                                 Enforcement.  If any party shall institute
legal action to enforce or interpret the terms and conditions of this Agreement
or to collect any monies hereunder, venue for any such action shall be the State
Wisconsin.  Each party irrevocably consents to the jurisdiction of the courts
located in the State of Wisconsin for all suits or actions arising out of this
Agreement. Each party hereto waives to the fullest extent possible, the defense
of an inconvenient forum, and each agrees that a final judgment in any action
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

[Signature Page Follows]

 

5

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day written above.

 

 

GENERAC POWER SYSTEMS, INC.

 

 

 

 /s/ York A. Ragen

 

Name: York A. Ragen

Y

Title: CFO

 

 

 

EXECUTIVE:

 

 

 

 /s/ Aaron Jagdfeld

 

Name: Aaron Jagdfeld

 

SIGNATURE PAGE TO

A JAGDFELD CONFIDENTIALITY AGREEMENT

 

 

 

--------------------------------------------------------------------------------

 

 

 